CHRISTIAN, J.
The offense is possession of equipment for manufacturing intoxicating liquórs; the punishment, confinement in the penitentiary for one year.
The record is before us without a statement of facts. One bill of exception is brought forward. We are unable to appraise this bill in the absence of statement of facts.
No question being presented for review, the judgment is affirmed.
per CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.